Citation Nr: 9926221	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a waiver of improved pension benefits in the 
amount of $707.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  This appeal arises from a February 1998 decision of 
the Committee on Waivers and Compromises of the Hartford, 
Connecticut RO, which denied the veteran's request for waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $707 on the basis that recovery would not be 
against equity and good conscience.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective in February 1994; these benefits were terminated 
effective in May 1997.

3.  In April 1997, the veteran was issued a courtesy 
disbursement check after he notified VA of the non-receipt of 
his April 1997 benefit check.

4.  In June 1997 VA notified the veteran that both checks 
issued to him in April 1997 had been negotiated, creating an 
overpayment of $707.

5.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$707; fault on the part of VA has not been shown.

6.  Recovery of the overpayment of improved pension benefits 
would to some extent deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

7.  Recovery of the overpayment would not defeat the purpose 
for which the benefits were intended.

8.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $707 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that the veteran was awarded improved 
pension benefits effective in February 1994; these benefits 
were terminated effective in May 1997 on the basis that the 
veteran's countable income exceeded the maximum annual limit.

The record reflects that in April 1997, the veteran informed 
the RO that he had not received his April benefit check.  On 
April 15, 1997, the appellant was issued a courtesy 
disbursement check to replace his benefit check dated April 
1, 1997.  The veteran was informed that he should not 
negotiate the original check if he received it prior to the 
receipt of the substitute check.

By letter dated in June 1997, the RO notified the veteran 
that two checks for April 1997 had been cashed, creating an 
overpayment in the amount of $707.  The veteran was provided 
with copies of both endorsed checks.

In November 1997 the veteran requested waiver of recovery of 
indebtedness because of financial hardship.  The veteran also 
noted that he is permanently disabled.

An October 1997 Financial Status Report completed by the 
veteran indicates monthly income of $745 from Social 
Security.  He also reported monthly expenses of $745, 
including $400 for rent, $200 for food, $145 for insurance, 
auto, and miscellaneous personal expenses.  He reported his 
only asset was a 1991 Ford Crown Victoria; the veteran did 
not indicate the car's estimated value.  He reported no 
debts.

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers concluded that the facts in this case do 
not show the presence of any of the preceding factors, and 
the Board will accept that conclusion.  The facts in this 
case do not indicate that the veteran exhibited that level of 
intentional behavior to obtain money to which he reasonably 
knew he was not entitled, which is contemplated by the 
elements of fraud, misrepresentation or bad faith.  As a 
result, the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of the 
overpayment of improved pension benefits is warranted on the 
basis of equity and good conscience.

The RO denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the debt 
because he knew or should have known that he was not entitled 
to both checks in April 1997.  The proper course of action 
would have been to return the second check, rather than cash 
it.  Thus, the veteran was clearly at fault in the creation 
of the overpayment.  As to whether there was any fault on the 
part of the VA that could be used to offset the veteran's 
fault, there is no indication of any fault on the part of the 
VA since the veteran was informed not to cash both checks.  
It is clear that the veteran's actions caused the overpayment 
without any fault on the part of the VA to offset his fault.

In addition, the Board must also consider whether recovery of 
the debt would result in undue hardship to the veteran.  In 
that regard, the veteran submitted a financial status report 
dated in October 1997.  He reported a monthly net income of 
$745 from his Social Security and total monthly expenses of 
$745, including $400 per month for rent, $200 per month for 
food, and $145 for insurance, auto and miscellaneous personal 
expenses.  His net monthly expenses equaled his net monthly 
income.  Based on the income and expense information of 
record, it is concluded that the record demonstrates that 
recovery of the debt would render the veteran unable to 
provide for life's basic necessities to some extent.  The 
financial status report shows no monthly deficit, but a 
deficit would be incurred if the amount of the overpayment 
were recovered.  In short, some degree of hardship is 
conceded.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the veteran is no longer entitled to pension 
benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits in excess of that to which he was legally 
entitled.  The veteran received two benefit checks for April 
1997.  Under such circumstances, to allow him to retain the 
money which was paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  It is 
emphasized that the mere presence of one factor that would 
favor the appellant's claim does not carry with it a 
conclusion that recovery must be waived.  All elements must 
be considered together with any other factors that might be 
pertinent.  On the one hand, recovery would certainly cause 
some degree of hardship.  On the other hand, there was no 
fault on the part of the VA.  Instead, the veteran bears sole 
responsibility for the creation of the overpayment, and his 
fault is compelling and inexcusable.  To allow him to retain 
the benefits of his own actions would constitute unjust 
enrichment.  Also, the veteran has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of the factors of the veteran's 
overwhelming fault, the absence of countervailing VA fault, 
unjust enrichment, and no incurrence of a legal obligation in 
reliance on his benefits, the Board finds that the 
Government's right to full restitution should not be 
moderated.  These factors clearly outweigh the factors of 
financial hardship and defeating the purpose of the VA 
pension program.  As the preponderance of the evidence favors 
the conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the veteran the benefit of the 
doubt is not for application in this case.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $707 is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

